                   Case 1:20-cv-00722-CKK Document 1-1 Filed 03/13/20 Page 1 of 3


                                                                                  Jason Leopold <jasonleopold@gmail.com>



Request for records under the Freedom of Information Act
Jason Leopold <jasonleopold@gmail.com>                                                          Wed, Feb 12, 2020 at 11:56 AM
Reply-To: jasonleopold@gmail.com
To: "Peeples, Beverly" <foiarequests@cdc.gov>

 This is a request for records under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 and the Privacy Act, 5 U.S.C.
 § 552a. This request should be considered under both statutes to maximize the release of records.

 REQUESTER INFORMATION
 Name: Jason Leopold

                                                                                             EXHIBIT A
 Position: Investigative Reporter
 Address: 1669 Benedict Canyon Dr., Beverly Hills, CA 90210
 Email: jasonleopold@gmail.com


 RECORDS SOUGHT
 I request disclosure of the following records maintained by the Center for Disease Control:

 I request disclosure of all emails sent and received from CDC Director mentioning or referring to Coronavirus.

 I request disclosure of all internal CDC studies on the Coronavirus.

 I request disclosure of all policy and legal guidance provided to CDC and policy guidance CDC has provided to its staff
 on the Coronavirus

 I request disclosure of any and all internal memos and letters mentioning or referring to the Coronavirus

 I request disclosure of any and all draft and final talking points on the Coronavirus.

 I request any and all records referring to American citizens who have contracted the Coronavirus and records discussing
 decisions to admit these citizens to the United States for treatment.

 Any and all records mentioning or referring to pharmaceuticals or other means to treat the Coronavirus.

 REQUEST FOR EXPEDITED PROCESSING

 This is a matter of urgency and of great public interest and relate to the health and safety of citizens and therefore these
 records are needed in order for me to report a timely news story.

 The coronavirus has resulted in more than 1,000 deaths and, according to the Centers for Disease Control, "The CDC is
 preparing for the new coronavirus, which has killed at least 1,115 and sickened more than 45,000 worldwide, to “take a
 foothold in the U.S.” “At some point, we are likely to see community spread in the U.S. or in other countries,” said Dr.
 Nancy Messonnier, director of the CDC’s National Center for Immunization and Respiratory Diseases.

 Reasonably Foreseeable Harm. The FOIA Improvement Act of 2016 amended the FOIA as follows (5 USC 552(a)(8)):

 (A) An agency shall—

 (i) withhold information under this section only if—

 (I) the agency reasonably foresees that disclosure would harm an interest protected by an exemption described in
 subsection (b); or

 (II) disclosure is prohibited by law; and

 (ii) (I) consider whether partial disclosure of information is possible whenever the agency determines that a full disclosure
 of a requested record is not possible; and
                  Case 1:20-cv-00722-CKK Document 1-1 Filed 03/13/20 Page 2 of 3
(II) take reasonable steps necessary to segregate and release nonexempt information. . . .

NOAA should not fail to comply with this mandatory part of the FOIA as recently amended by Congress. The Agency is
required to identify what reasonably foreseeable harm would flow from release of the information withheld, nor did it
consider a partial disclosure of the information, taking reasonable steps to segregate and release nonexempt information.

INSTRUCTIONS REGARDING SEARCH

1.   Request for Public Records:

Please search for any records even if they are already publicly available.

2.   Request for Electronic and Paper/Manual Searches:

I request that searches of all electronic and paper/manual indices, filing systems, and locations for any and all records
relating or referring to the subject of my request be conducted. I further request that the agencies conduct a search of its
“soft files” as well as files in its locked cabinets.

3.   Request regarding Photographs and other Visual Materials:

I request that any photographs or other visual materials responsive to my request be released to me in their original or
comparable forms, quality, and resolution. For example, if a photograph was taken digitally, or if the agencies maintains a
photograph digitally, I request disclosure of the original digital image file, not a reduced resolution version of that image file
nor a printout and scan of that image file. Likewise, if a photograph was originally taken as a color photograph, I request
disclosure of that photograph as a color image, not a black and white image. Please contact me for any clarification on
this point.

4.   Request for Duplicate Pages:

I request disclosure of any and all supposedly “duplicate” pages. Scholars analyze records not only for the information
available on any given page, but also for the relationships between that information and information on pages surrounding
it. As such, though certain pages may have been previously released to me, the existence of those pages within new
context renders them functionally new pages. As such, the only way to properly analyze released information is to analyze
that information within its proper context. Therefore, I request disclosure of all “duplicate” pages.

5.   Request to Search Emails:

Please search for emails relating to the subject matter of my request.

6.   Request for Search of Records Transferred to Other Agencies:

I request that in conducting its search, the agencies disclose releasable records even if they are available publicly through
other sources outside the agencies, such as NARA.

FORMAT

I request that any releases stemming from this request be provided to me in digital format (soft-copy) on a compact disk or
other like media.

FEE CATEGORY AND REQUEST FOR A FEE WAIVER

I am the senior investigative reporter for BuzzFeed News and formerly senior investigative reporter and on-air
correspondent for VICE News. Additionally, my reporting has been published in The Guardian, The Wall Street Journal,
The Financial Times, Salon, CBS Marketwatch, The Los Angeles Times, The Nation, Truthout, Al Jazeera English and Al
Jazeera America.

I request a complete waiver of all search and duplication fees. If my request for a waiver is denied, I request that I be
considered a member of the news media for fee purposes.

Under 5 U.S.C. §552(a)(4)(A)(iii), “Documents shall be furnished without any charge ... if disclosure of the information is in
the public interest because it is likely to contribute significantly to public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the requester.” Disclosure in this case meets the statutory
criteria, as the records sought detail the operations and activities of government. This request is also not primarily in my
commercial request, as I am seeking the records as a journalist to analyze and freely release to members of the public.
                 Case 1:20-cv-00722-CKK Document 1-1 Filed 03/13/20 Page 3 of 3
If I am not granted a complete fee waiver, I request to be considered a member of the news media for fee purposes. I am
willing to pay all reasonable duplication expenses incurred in processing this FOIA request.

I will appeal any denial of my request for a waiver administratively and to the courts if necessary.

Please do not hesitate to contact me if you have any questions concerning this request.
Thank you. I appreciate your time and attention to this matter.
--


Jason Leopold | BuzzFeed News | Senior Investigative Reporter | (213) 270-4334 | @jasonleopold
6824 Lexington Avenue, Los Angeles, CA 90038
Signal: (213) 270-4334 and (646) 379-1975
Send me documents and tips, anonymously and securely: tips.buzzfeed.com
My personal PGP
My BuzzFeed PGP fingerprint: 46DB 0712 284B 8C6E 40FF 7A1B D3CD 5720 694B 16F0
